DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Claverie (US 2011/0111703 A1; pub. May 12, 2011).
Regarding claim 1, Claverie discloses: a method of capturing radiographic images of a subject using a radiographic imaging system, the radiographic imaging system including a first component (fig.3 item 1) and a second component (fig.3 item 2), the method comprising: generating a schedule of first component steps to be performed by the first component (Tray pg.3 para. [0034] L11-12), the schedule of first component steps each corresponding to a first component clock referenced by the first component to start or stop each of the first component steps (fig.3 t0); and generating a schedule of second (Tima para. [0034] L39-42), the schedule of second component steps each corresponding to a second component clock referenced by the second component to start or stop each of the second component steps (fig.3 t2), wherein the steps of generating the schedule of first component steps and generating the schedule of second component steps comprise: sending a first digital message (fig.3 item 34) over a digital network from the first component to the second component and sending a second digital message (fig.3 item 36) over the digital network from the second component to the first component; determining a time tA1 (fig.3 t0) of the first component clock when the first digital message was sent by the first component; determining a time tB1 (fig.3 t1) of the second component clock when the first digital message was received at the second component; determining a time tA2 (fig.3 t3) of the first component clock when the second digital message was received by the first component; and generating the schedule of first component steps and generating the schedule of second component steps based on one or more of the determined times tA1, tB1, and tA2, such that the first component steps and the second component steps are performed in synchrony (abstract, para. [0038]-[0042] these sections teach a synchronization scheme between the x-ray source and the x-ray detector; the source sends a message to the detector before starting radiation, the detector sends back a acknowledge message the source; each message is sent with a timestamp and a duration of each message is calculated).
Regarding claim 4, Claverie discloses: repeating the steps of sending the first digital message and sending the second digital message and determining a plurality of times tB2i--n, of the second component clock when the second digital messages were sent by the second component (the claim is rejected on the same basis as claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Claverie (US 2011/0111703 A1; pub. May 12, 2011) in view of Breuer et al. (US 2015/0106645 A1; pub. Apr. 16, 2015).
Regarding claim 2, Claverie is silent about: statistically determining a communication delay as between the first component clock and the second component clock based on repeating the steps of sending the first digital message and sending the second digital message and determining a plurality of the times tA1 i---n, tB 1 i--n, and tA2 i--n.
In a similar field of endeavor, Breuer et al. disclose: statistically determining a communication delay as between the first component clock and the second component clock based on repeating the steps of sending the first digital message and sending the second digital message and determining a plurality of the times tA1 i---n, tB 1 i--n, and tA2 i—n (para. [0042] teaches generating an average communication delay between the different components of a x-ray detection system) motivated by the benefits for synchronizing the different components of a x-ray detection system that are in a network (Claverie para. [0013]).
In light of the benefits for synchronizing the different components of a x-ray detection system that are in a network as taught by Breuer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claverie with the teachings of Claverie.
Regarding claim 3, Claverie discloses: statistically determining a relative clock difference as between the first component clock and the second component clock based on repeating the steps of sending the first digital message and sending the second digital message and determining the plurality of the times tA1 i---n, tB 1 i--n, and tA2 i—n (para. [0038]).

Allowable Subject Matter
Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior arts fail to disclose, teach, disclose or make obvious: the step of generating the schedule of first component steps, tA(events 1. . n), and generating the schedule of second component steps, tB(events 1. . n), includes using the formula tB(events 1. . n) = tA(events 1 ..n)—tAl + tBl — (tA2 —-tAl1) / 2) —- ((B2 —-(tAl + tA2)/ 2).
Regarding claim 6, the prior arts fail to disclose, teach, disclose or make obvious: connecting the first component and the second component to a common monitoring system, wherein the common monitoring system performs the steps of: determining a time tC1 of the first component clock when the first digital message was sent by the first component; determining a time tC2 of the second component clock when the second digital message was sent by the second component; and determining a time tC3 of the first component clock when the second digital message was received by the first component, wherein the step of generating the schedule of first component steps, tA(events 1. .n), and generating the schedule of second component steps, tB(events 1. 5 _. n), includes using the formula tB(events 1. . n) = tA(events 1 ..n)—tAl + tBl — ((tA2 — tA1) /2) — (tC2 — (tC1 + tC3) / 2).
Regarding claim 7, the prior arts fail to disclose, teach, disclose or make obvious: determining a drift rate (DR) using the formula DR = (tB1; — tB1 i-1) / (tA11 — tA1 i-1).
Regarding claim 8, the prior arts fail to disclose, teach, disclose or make obvious: the step of generating the schedule of first component steps, tA(events 1. . n), and generating the schedule of second component steps, tB(events 1. . n), includes using the formula tB(events 1. . n) = [tA(events 1 ..n)-—tAl + tBl — ((tA2 —-tA1) / 2) — ((B2 — (tAl1 + tA2) /2)] X DR.
Regarding claim 9, the prior arts fail to disclose, teach, disclose or make obvious: determining a drift rate (DR) using the formula DR = (tB1i — tB1i-1) / (tA1i— tA1i-1).
Regarding claim 10, the prior arts fail to disclose, teach, disclose or make obvious: the step of generating the 20 — schedule of first component steps, tA(events 1. . n), and generating the schedule of second component steps, tB(events 1. . n), includes using the formula tB(events 1. . n) = [tA(events 1 ..n)—tAl + tBl — ((tA2 —- tAl1) / 2) — (tC2 — (C1 + tC3) /2)] x DR.
Regarding claim 11, the prior arts fail to disclose, teach, disclose or make obvious: scheduling an  integration start time and end time for a DR detector in the schedule of first component steps
Regarding claim 12, the prior arts fail to disclose, teach, disclose or make obvious: scheduling an exposure start time and end time for an x-ray source in the schedule of second component steps.
Regarding claim 13, the prior arts fail to disclose, teach, disclose or make obvious: the radiographic imaging system performing the schedule of steps; pausing performance of the schedule of steps; resuming performance of the schedule of steps; determining an elapsed time between the steps of pausing and resuming; and rescheduling unperformed steps in the paused performance of the schedule of steps, wherein the step of rescheduling is based on a drift rate between the first component clock and the second component clock, the drift rate is used to update the times in the rescheduled unperformed steps, and wherein the rescheduled unperformed steps are used in the step of resuming performance of the schedule of steps.
Regarding claim 14, the prior arts fail to disclose, teach, disclose or make obvious: the radiographic imaging system performing the schedule of steps; stopping performance of the schedule of steps; restarting performance of the schedule of steps; determining an elapsed time between the steps of stopping and restarting; and rescheduling the steps in the schedule of steps, wherein the step of rescheduling is based on a drift rate between the first component clock and the second component clock, the drift rate is used to reschedule the steps in the schedule of steps, and wherein the rescheduled steps are used in the step of restarting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884